An administrator filed a suit in equity to set aside a judgment of a court of ordinary awarding a year's support to H as widow of the plaintiff's intestate, and to cancel a deed made by H to R conveying a part of the property, and another deed made by R to K; all of the persons thus designated having been made parties defendant. Separate demurrers were filed by the defendants. The court, by orders passed in October, 1945, overruled the general demurrer of H, but sustained the general demurrers of R and K. On November 2, 1945, the plaintiff administrator filed exceptions pendente lite, complaining of the orders sustaining the demurrers and dismissing the case as to R and K. The case proceeded to trial only as between the administrator and H, and resulted in a verdict and decree in favor of the administrator on April 19, 1946. The administrator, on May 7, 1946, presented a bill of exceptions assigning error only upon his exceptions pendente lite, taken on November 2, 1945, to the orders sustaining the demurrers of R and K, and also assigning error upon such orders. A motion to dismiss the writ of error was made by R, upon the ground that there was no proper or timely exception to the orders sustaining such demurrers, or to any final judgment. K filed a similar motion to dismiss. Held, that the motions to dismiss are meritorious, and must be sustained. Durrence v.  Waters, 140 Ga. 762 (79 S.E. 841); Winder Lumber Co. v.  Washington Brick Co., 149 Ga. 215 (99 S.E. 863); Huson
v. Bank of Covington, 158 Ga. 434 (1) (123 S.E. 742);  Rabhan v. Rabhan, *Page 313 185 Ga. 355 (195 S.E. 193); Georgia Veneer  Package Co.
v. Florida National Bank, 198 Ga. 591 (1) (32 S.E.2d 465);  Smith v. Barksdale, 199 Ga. 723 (35 S.E.2d 149);  Hicks v. Community Loan  Investment Co., 62 Ga. App. 909
(10 S.E.2d 226).
Writ of error dismissed. All the Justicesconcur.
                      No. 15535. SEPTEMBER 7, 1946.